Citation Nr: 0932637	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The preponderance of the evidence shows that a bilateral 
hearing loss disability did not have its onset in service, 
was not manifest to a compensable degree within a year after 
service, and is not attributable to service.

3.  The preponderance of the evidence shows that tinnitus did 
not have its onset in service, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of bilateral hearing loss 
or tinnitus.  On VA examination in October 1976, no hearing 
loss was noted.  

The Veteran underwent a VA audiological examination in 
January 2005, in which bilateral hearing loss and tinnitus 
was diagnosed.  The Veteran stated that he has had hearing 
loss since 1969 due to combat noise exposure which has been 
progressive over time.  He stated that has had tinnitus for 
the past 10 to 15 years.  He noted 8 years of post-service 
noise exposure operating machinery, and has had subsequent 
work experience at the U.S. Postal Service.  After a review 
of the Veteran's claims file, the examiner stated that the 
most likely etiology of the Veteran's hearing loss and that 
tinnitus was genetic and environmental factors subsequent to 
service, and that it was less likely as not that the 
Veteran's hearing loss and tinnitus were related to his 
military noise exposure.  

A private evaluation dated in June 2008 also diagnosed 
bilateral hearing loss and tinnitus associated with the 
underlying hearing loss.  The private physician did not 
render an opinion regarding the etiology of the Veteran's 
bilateral hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for chronic diseases, including organic disease of 
the nervous system to include sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran currently has a bilateral hearing loss under VA 
regulation, and a current medical diagnosis of tinnitus.  The 
only questions remaining are whether the Veteran's bilateral 
hearing loss was caused by service or incurred within one 
year of separation from service, or whether his tinnitus was 
caused or incurred in service.  

The Veteran has asserted that his hearing loss disability is 
the result of noise exposure during service, to include 
combat during his service in Vietnam.  He also notes that he 
has had hearing loss since separation from service.  The 
Veteran is a recipient of the Purple Heart Medal, among other 
decorations, and therefore, a combat veteran.  Thus, he 
entitled to the application of 38 U.S.C.A. § 1154(b).  The 
statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed hearing loss 
and ringing of the ears in service.  In fact, the Board 
accepts that the Veteran was exposed to noise during combat 
and that he experienced periods of hearing loss and ringing 
of the ears during service.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either the existence of a current 
disability or nexus to service, for both of which competent 
evidence is generally required.  Id. citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat 
status allows him to allege hearing loss and tinnitus in 
service.  Whether such conditions were chronic or were 
related to service requires competent evidence.

The Board finds the opinion of the VA audiological examiner 
to be more probative than the Veteran's lay opinion, and 
consistent with the record.  The examiner reviewed the claims 
file and elicited a history from the Veteran which history 
included his post-service noise exposure.

A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
initiate this claim until 2004, almost 35 years after 
service, even though, significantly, he requested service 
connection for various other conditions in 1976.  Such a long 
period after separation from service, without diagnosis or 
treatment is evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation 
in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In addition, the Veteran's claim of continuity of 
symptomatology is inconsistent with the more probative 
contemporaneous record, i.e., the 1976 VA examination in 
which the Veteran made no complaints of hearing loss or 
tinnitus and specific notation of no hearing loss was made.  
The first diagnosis of hearing loss and tinnitus was made in 
2005.  

The Veteran genuinely believes that his bilateral hearing 
loss and tinnitus were incurred in service.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of bilateral hearing loss or 
tinnitus, and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the detailed 2005 VA 
examination report provided by a medical professional.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The examiner who conducted the Veteran's examination noted 
that the Veteran had 8 years of post-service noise exposure 
operating machinery.  While the Veteran's representative 
argued that there is no evidence of post-service occupational 
or recreational noise exposure or of a genetic cause of the 
Veteran's hearing loss, the Veteran reported that he was a 
machine operator from July 1969 to October 1976, which is 
noted in the October 1976 VA examination report.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


